DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
	Claims 1-20 are currently pending in the present application.
Claim Interpretation
	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  MPEP 2111; See also, MPEP 2173.02.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969).  See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”).  The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  During patent examination, [a] claim is indefinite when it contains words or phrases whose meaning is unclear.”  See In re Packard, 751 F.3d at 1310, 1314 (Fed. Cir. 2014) (per curiam).  
	The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During Id.
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following rejection refers to Claim 1 and is applied mutatis mutandis to Claims 13 and 20.  The dependent claims are rejected based on their dependencies from Claims 1, 13, or 20.
	The method of Claim 1 does not appear to implement a recognizer module or cause a recognizer module to be implemented.  Claim 1 includes operation performed by an executing recognizer module.
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following rejection refers to Claim 1 and is applied mutatis mutandis to Claims 13 and 20.  The dependent claims are rejected based on their dependencies from Claims 1, 13, or 20.
	The scope of cognitive environment, cognitive system, and cognitive action is not clear.  For example, what are the “cogs” in the cognitive environment?  How does one of ordinary skill in the art determine whether user input is detected in a cognitive environment or whether the user input is detected outside of the cognitive environment?  Is the wearable device considered a “cog” in the cognitive environment?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-2, 6, 8, 10-14, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2008/0132776 (“Flickinger”).
Claims 1, 13, and 20
	Flickinger teaches:	receiving, by the recognizer module, sensor signals from at least one wearable device being worn by a user (See Flickinger; e.g., at [0009]-[0012]); 	analyzing, by the recognizer module, the sensor signals using a machine learning model  (See Flickinger; e.g., at [0015] and [0058]) to determine at least one user input indicator describing user input activity of the user (See Flickinger; e.g., at [0009]-[0012]); 	communicating, by the recognizer module, the at least one user input indicator to a cognitive system executing within the cognitive environment (See Flickinger; e.g., at [0009]-[0012]); and	performing, by the cognitive system, at least one cognitive action based on the at least one user input indicator (See Flickinger; e.g., at [0010], [0034], [0037]-[0038], and [0086]-[0091])>.
Claims 2 and 14
	Flickinger teaches wherein the sensor signals comprise at least one vibration signal from an accelerometer or gyroscope in the at least one wearable device (See Flickinger; e.g., at [0011], [0044], and [0052]).
Claims 6 and 17
	Flickinger teaches wherein the at least one user input indicator comprises a stress level indicator that indicates stress level associated with the user input activity of the user (See Flickinger; e.g., at [0034], [0039], [0045], and [0066]).
Claim 8
	Flickinger teaches wherein the sensor signals comprise at least one heart rate signal from a heart rate monitor in the at least one wearable device (See Flickinger; e.g., at [0034], [0041], [0051], and [0086]).
Claim 10
	Flickinger teaches wherein the machine learning model is a user-specific machine learning model trained for the user of the at least one wearable device (See Flickinger; e.g., at [0015], [0041], [0053], and [0058]).
Claim 11
	Flickinger teaches wherein the at least one wearable device includes a smartwatch device (See Flickinger; e.g., at [0012], [0052], and [0089]).
Claim 12
	Flickinger teaches wherein the at least one wearable device includes a fitness band (See Flickinger; e.g., at [0012], [0052], and [0089]).
Claim 19
	Flickinger teaches wherein the at least one wearable device includes a smartwatch device or a fitness band (See Flickinger; e.g., at [0012], [0052], and [0089]).
	Claims 1-3, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6,148,280 (“Kramer”).
Claims 1, 13, and 20
	Kramer teaches:	receiving, by the recognizer module (See Kramer; e.g., at col. 5, line 40 to col. 6, line 9 (i.e., complex estimator and other techniques)), sensor signals from at least one wearable device being worn by a user (See Kramer; e.g., at FIG. 2); 	analyzing, by the recognizer module, the sensor signals using a machine learning model (See Kramer; e.g., at col. 5, line 40 to col. 6, line 9 (i.e., complex estimator and other techniques)) to determine at least one user input indicator describing user input activity of the user (See Kramer; e.g., at col. 4, lines 26-28: to determine true position of a body part at an arbitrary time); 	communicating, by the recognizer module, the at least one user input indicator to a cognitive system executing within the cognitive environment (See Kramer; e.g., at col. 10, lines 31-48: communicated to the data collection system); and	performing, by the cognitive system, at least one cognitive action based on the at least one user input indicator (See Kramer; e.g., at col. 10, lines 31-48: the program could make suggestions).
Claims 2 and 14
	Kramer teaches wherein the sensor signals comprise at least one vibration signal from an accelerometer or gyroscope in the at least one wearable device (See Kramer; e.g., at col. 6, lines 27-41).
Claims 3 and 15
	Kramer teaches wherein the at least one user input indicator comprises a wrist angle indicator that indicates an estimated wrist angle associated with the user input activity of the user (See Kramer; e.g., at col. 17, lines 16-21).
Examiner’s Note(s)
	The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 
Allowable Subject Matter
	Claims 4-5, 7, 9, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including and appropriate preamble as well as all of the limitations of the base claim and any intervening claims.
Conclusion
	Clams 1-3, 6, 8, 10-15, 17, and 19-20 are rejected over prior art.
	Claims 4-5, 7, 9, 16, and 18 are objected to
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126